 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Y.Q., individually and behalf of 1.H., a child witha :
disability,

 

Plaintiff,

ORDER

-against-
19 Civ. 10726 (GBD)

NEW YORK CITY DEPARTMENT OF
EDUCATION,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

February 11, 2020 .

ORGE B. DANIELS
nite States District Judge

 
